DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/13/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  lines 3 and 5 end in double semicolons.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the clause "structured to convert" (line 3) and "structured to selectively operate" (line 4) which are unclear and therefore render the claims indefinite. Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibaraki (US 7,056,251 B2).
[Claim 1] Regarding Claim 1, Ibaraki discloses: A method, comprising: providing a waste heat recovery (WHR) hybrid power drive system (See, e.g., Fig.1-14) comprising: a WHR power unit (See, e.g., Fig.1-14, 9) structured to convert thermal energy into rotation of a WHR drive shaft (See, e.g., Fig.1-14, 9), a motor/generator (See, e.g., Fig.1-14, 2) structured to selectively operate as a motor or a generator (See, e.g., Fig.1-14), the motor/generator having a motor/generator drive shaft (See, e.g., Fig.1-14, 2), and a mechanical linkage (See, e.g., Fig.1-14, 4+5; Col.3, Ln.66-Col.4, Ln.5: “planetary gear mechanism”) coupled to the WHR drive shaft, the motor/generator drive shaft, and an output shaft (See, e.g., Fig.1-14); controlling the mechanical linkage to link the output shaft to the WHR drive shaft, thereby causing the rotation of the WHR drive shaft to be transferred to a rotation of the output shaft (See, e.g., Fig.1-14); controlling the mechanical linkage to delink the output shaft from the WHR drive shaft (See, e.g., Fig.1-14); and controlling the mechanical linkage to link the output shaft to the motor/generator drive shaft, thereby causing a rotation of the output shaft to be transferred to a rotation of the motor/generator drive shaft (See, e.g., Fig.1-14).
[Claim 2] Regarding Claim 2, Ibaraki discloses: further comprising: providing a first decoupling device (See, e.g., Fig.1-14, 4+5) coupled to the WHR drive shaft and the mechanical linkage (See, e.g., Fig.1-14); providing a second decoupling device (See, e.g., Fig.1-14, ) coupled to the motor/generator drive shaft and the mechanical linkage (See, e.g., Fig.1-14); controlling the first decoupling device to allow rotation of the WHR drive at a speed that is different from a speed of rotation of the output shaft; and controlling the second decoupling device to allow rotation of the motor/generator drive shaft at a speed that is different from the speed of rotation of the output shaft (See, e.g., Fig.1-14).
[Claim 3] Regarding Claim 3, Ibaraki discloses: wherein controlling the mechanical linkage to link the output shaft to the motor/generator drive shaft includes controlling the motor/generator to operate as a generator (See, e.g., Fig.1-14, 2).
[Claim 4] Regarding Claim 4, Ibaraki discloses: further comprising controlling the mechanical linkage to delink the output shaft from the motor/generator drive shaft (See, e.g., Fig.1-14), and controlling the mechanical linkage to link the WHR drive shaft to the motor/generator drive shaft (See, e.g., Fig.1-14), thereby allowing power transfer between the WHR drive shaft and the motor/generator drive shaft (See, e.g., Fig.1-14).
[Claim 5] Regarding Claim 5, Ibaraki discloses: further comprising detecting that the vehicle is braking prior to controlling the mechanical linkage to delink the output shaft from the WHR drive shaft (See, e.g., Fig.1-14) and controlling the mechanical linkage to link the output shaft to the motor/generator drive shaft (See, e.g., Fig.1-14).
[Claim 6] Regarding Claim 6, Ibaraki discloses: further comprising operating the motor/generator as a generator (See, e.g., Fig.1-14, 2), thereby converting mechanical energy from the output shaft into electrical energy to charge a battery (See, e.g., Fig.1-14, 8).
[Claim 7] Regarding Claim 7, Ibaraki discloses: further comprising controlling the mechanical linkage to link the output shaft to both the motor/generator drive shaft and the WHR drive shaft (See, e.g., Fig.1-14), thereby causing a rotation of the output shaft to be simultaneously and proportionally transferred to the rotation of the motor/generator drive shaft and the WHR drive shaft (See, e.g., Fig.1-14).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618